Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/21/2022.  
Election
Election was made to Group I, defined by claims 1-7, 13 and 14 without traverse in the reply filed on 4/21/2022.  Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  
Claims 1-7, 13 and 14, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “The ultrasonic transducer according to claim 2, wherein the lower electrode of the pair of electrodes has a flat shape, and the upper electrode of the pair of electrodes has a stepped shape so that a region disposed on an upper surface of the vibration space is lower than a region disposed on an upper surface of the insulating layer”.  Said “a region” (underlines) is vague and indefinite.  It has not been defined which of “a region”.  
Claim 6 recites “The ultrasonic transducer according to claim 1, wherein the thickness of the cavity layer is several nm or more and several hundred nm or less, and the thickness of the insulating layer is 5 times or more the thickness of the cavity layer”.   The numerical range is unclear and the scope is ambiguous (“several”), and as a result, the scope of the invention is vague and indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by MACHIDA  et al (JP 2008-098697A, IDS).   
As for claim 1, MACHIDA discloses an ultrasonic transducer comprising: 
a pair of upper and lower electrodes (306, 301); 
a cavity layer (303) having a vibration space (best see Fig. 2 as membrane of the CMUT cell vibrate) directly sandwiched between the pair of electrodes; and 
an insulating layer (302, 305) sandwiched between the pair of electrodes and disposed around the vibration space, 
wherein a vertical thickness of the insulating layer is geater than that of the cavity layer (SOLUTION, Fig.2).  

As for claim 2, MACHIDA discloses the ultrasonic transducer according to claim 1, wherein at least one of the pair of electrodes (see 306) has a stepped shape so that a distance between the pair of electrodes arranged at a position vertically sandwiching the cavity layer is smaller than a distance between the pair of electrodes arranged at a position vertically sandwiching the insulating layer (compare at 315 and at 303). 
As for claim 3, MACHIDA discloses the ultrasonic transducer according to claim 2, wherein the lower electrode of the pair of electrodes has a flat shape (see 301), and the upper electrode of the pair of electrodes has a stepped shape (see 306) so that a region (see that of 305) disposed on an upper surface of the vibration space (303) is lower than a region (see that of 305 at 315) disposed on an upper surface of the insulating layer. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over MACHIDA.    
As for claim 4, MACHIDA discloses the ultrasonic transducer according to claim 2 but silent to explicitly describe wherein the cavity layer has a non-vibration space along the stepped shape between the electrode having a stepped shape and the insulating layer.  However, since “the membrane 106/306 on the cavity 103/303 to vibrate”, space (hollow or non-hollow) other than the membrane on the cavity is obvious not vibrating.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a non-vibration space along the stepped shape between the electrode having a stepped shape and the insulating layer. 
As for claim 5, MACHIDA discloses the ultrasonic transducer according to claim 2, but silent to describe wherein the upper electrode of the pair of electrodes has a flat shape, and the lower electrode of the pair of electrodes has a stepped shape so that a region disposed on a lower surface of the vibration space is higher than a region disposed on a lower surface of the insulating layer.  However, use of the transducer upside down at least a moment would be obvious matter, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the upper electrode of the pair of electrodes has a flat shape, and the lower electrode of the pair of electrodes has a stepped shape so that a region disposed on a lower surface of the vibration space is higher than a region disposed on a lower surface of the insulating layer.  
As for claim 6, MACHIDA discloses the ultrasonic transducer according to claim 1, wherein MACHIDA discloses[0103] a hollow portion 303 having a thickness of 100 nm (FIGS. 31 (a) and 31 (b)).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the thickness of the cavity layer is several nm or more and several hundred nm or less, and the thickness of the insulating layer is 5 times or more the thickness of the cavity layer.  
As for claim 7, MACHIDA discloses the ultrasonic transducer according to claim 1, wherein MACHIDA discloses (Fig. 13) the ultrasonic transducer has a plurality of transducer elements arranged therein. It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine teachings to have the transducer element comprises: a pair of upper and lower electrodes; a cavity layer having a vibration space directly sandwiched between the pair of electrodes; and an insulating layer sandwiched between the pair of electrodes and disposed around the vibration space, wherein a vertical thickness of the insulating layer is greater than that of the cavity layer. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over MACHIDA in view of MACHIDA et al (WO2015/159427; hereinafter MACHIDA 424, or LADABAUM (JP 2003500955 A, or US 6271620 B1), all in IDS).   
As for claim 13, MACHIDA is silent to describe an ultrasonic imaging apparatus comprising the ultrasonic transducer according to claim 1.  MACHIDA 424 discloses (Fig. 20) an ultrasonic imaging apparatus comprising the ultrasonic transducer (2412) is known in the art.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for use of ultrasonic transducer in imaging apparatus.  
As for claim 14, MACHIDA in view of MACHIDA 424 teaches the ultrasonic imaging apparatus according to claim 13, wherein MACHIDA 424 teaches comprising: a transmitting ultrasonic transducer (2404) that transmits an ultrasonic wave to an inspection object; and a receiving ultrasonic transducer (2402) that receives the ultrasonic wave reflected from the inspection object, wherein the ultrasonic transducer is the receiving ultrasonic transducer (2402 has CMUT 2412).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834